Per Curiam.
Defendants appeal from an order of the district court denying their post-trial motions in this action for breach of contract. They argue: (1) The jury’s special finding of no fraud on the part of the plaintiff is not supported by the evidence; and (2) the jury’s finding of $1,500 special damages, remitted to zero by the trial court, indicates passion and prejudice justifying a new trial. We affirm.
Defendants alleged that plaintiff made three fraudulent misrepresentations regarding the income and extent of a franchise she sold to them. Our examination of the record has revealed ample evidence from which the jury could have concluded that these representations were not false and were not justifiably relied on by defendants. Although the jury incorrectly awarded $1,500 special damages, the trial court elected to remit this amount to zero and sustain the remainder of the verdict. Our examination of the record convinces us that the verdict as a whole was not contrary to the evidence and that there was some evidence which might explain the jury’s finding of special damages. Under these circumstances, the trial court’s holding of no passion or prejudice must be upheld. See, McHardy v. Standard Oil Co. of Indiana, 231 Minn. 493, 44 N. W. 2d 90 (1950).
Affirmed.